Citation Nr: 0308402	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  00-00 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, her sister, and her father


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1980 
to April 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 RO rating decision.


FINDINGS OF FACT

1.  By rating action in May 1998, the RO denied a claim of 
entitlement to service connection for PTSD.  The veteran was 
notified of this denial by letter that same month, but she 
did not perfect an appeal therefrom.

2.  Additional evidence received since the May 1998 RO denial 
is more than merely cumulative and is so significant that it 
must be considered in order to decide the merits of the 
veteran's claim of service connection for PTSD.

3.  The veteran likely has PTSD that is attributable to a 
sexual assault she experienced in service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for PTSD has 
been submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

2.  The veteran has PTSD that is the result of injury 
incurred during active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By rating action in May 1998, the RO denied the veteran's 
claim of entitlement to service connection for PTSD.  The 
veteran was notified of this decision by letter that same 
month, and filed a notice of disagreement in December 1998.  
A statement of the case was issued in January 1999, but the 
veteran did not file a substantive appeal.  See 38 C.F.R. 
§ 20.200 (2002).  Consequently, the May 1998 decision is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.302, 20.1103 (2002).

As the May 1998 RO rating decision is deemed to be final, see 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103, the 
veteran's claim may now be reopened only if new and material 
evidence has been submitted since the last final 
disallowance.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (a) (2001); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The Board must address the issue of whether new and material 
evidence has been submitted in the first instance for each 
claim because it determines the Board's jurisdiction to reach 
the underlying claim and to adjudicate the claim de novo.  
See Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996).  Once the Board finds that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in this regard 
is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, 
beyond the evaluation of whether the evidence submitted in 
the effort to reopen is new and material, is neither required 
nor permitted.  Id. at 1384.  Any finding entered when new 
and material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a); cf. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a) (2002)) (new and material evidence is 
defined differently for claims filed on or after August 29, 
2001).  As the veteran's claim was filed in September 1999, 
her claim will be adjudicated accordingly. 

As indicated above, the veteran's original claim of 
entitlement to service connection for PTSD was denied in May 
1998 as the RO determined that there was no confirmed 
diagnosis of PTSD that would permit a finding of service 
connection.  The RO noted that the evidence available for 
review was inadequate to verify that a stressful experience 
had occurred.  

The Board has reviewed the evidence associated with the 
claims folder since the May 1998 RO denial and finds that new 
and material evidence has been received to reopen the 
previously denied claim.  

The evidence available at the time of the May 1998 RO denial 
included a January 1998 stressor statement in which the 
veteran indicated that she had been sexually assaulted by two 
military basketball teammates and a civilian between 
Thanksgiving and Christmas 1983.  VA outpatient records 
indicate that the veteran was diagnosed with PTSD by a social 
worker in March 1998.

The evidence obtained in connection with the veteran's 
current attempt to reopen includes, of particular interest, 
service personnel records which indicate that the veteran 
showed up late for work in December 1983, and did not show up 
for work in January 1984.  The veteran was reprimanded for 
apathy and misconduct.

Also of record is a November 1999 treatment note in which the 
veteran's treating VA physician diagnosed the veteran with 
PTSD due to a sexual assault that occurred while in service.  
In September 2000, the veteran's treating VA physician 
diagnosed the veteran with PTSD under the DSM IV.  The 
examiner noted that there was no official account of the 
veteran's sexual assault in her personnel records.  

The veteran, her sister, and her father testified at a 
January 2003 hearing.  The veteran's sister and father 
reported that the veteran's personality changed after the 
sexual assault.  The veteran's father reported that the 
veteran had assaulted him a few months after she was 
discharged from active duty.  

The Board finds that these new records and statements 
constitute evidence that is new and material as defined by 
38 C.F.R. § 3.156(a) in that they provide additional evidence 
which indicates that the veteran has a confirmed diagnosis of 
PTSD under DSM IV.  Furthermore, the veteran's personnel 
records and the testimony of her family members tend to 
corroborate the veteran's contention that something happened 
during service to cause her to change.  Thus, these new 
treatment records and statements tend to support the 
veteran's claim in a manner different from the evidence 
previously of record, particularly with respect to the 
question of whether a stressor event occurred during service 
and whether the veteran currently experiences PTSD.  
Consequently, it must be said that the evidence bears 
directly and substantially upon the issue at hand, is neither 
duplicative nor cumulative, and is so significant that it 
must be considered in order to decide fairly the merits of 
the underlying claim.  38 C.F.R. § 3.156(a).  In other words, 
the evidence now tends to provide probative information 
beyond what was known previously.  Accordingly, the Board 
concludes that the veteran has submitted new and material 
evidence under 38 C.F.R. § 3.156(a).  To this extent, the 
appeal of this issue is allowed.  

The Board notes that the reopening of a veteran's claim 
typically would raise a due process issue which was addressed 
by the Court in Bernard v. Brown, 4 Vet. App. 384 (1993).  
Pursuant to Bernard, the Board must consider whether 
addressing a veteran's claim on a de novo basis would cause 
prejudice to the veteran.  For the reasons set forth below, 
the underlying claim of service connection will be granted.  
The adjudication of this issue on a de novo basis will 
consequently cause no prejudice to the veteran.  

Turning now to the underlying claim of service connection, as 
indicated above, the veteran contends that she has PTSD that 
is attributable to a sexual assault she experienced during 
service.  She contends that two of her military basketball 
teammates and a civilian sexually assaulted her while she was 
stationed in Germany.

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  Service connection may be granted 
for a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f) (2002). The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994) (DSM IV).  38 C.F.R. § 3.304(f).  Where it is 
determined that the veteran was engaged in combat with the 
enemy and the claimed stressor is related to such combat, the 
veteran's lay testimony regarding the claimed stressor is 
accepted as conclusive as to its actual existence, absent 
clear and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  Where, however, 
VA determines that the veteran did not engage in combat with 
the enemy, or that the veteran did engage in combat with the 
enemy but the claimed stressor is not related to such combat, 
the veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f) (2002); Cohen (Douglas) v. Brown, 10 Vet. App. 128 
(1997).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  

The Board also notes that the regulation governing PTSD 
claims was amended effective March 7, 2002.  See Post-
Traumatic Stress Disorder Claims Based on Personal Assault, 
67 Fed. Reg. 10,330 (Mar. 7, 2002) (codified at 38 C.F.R. 
§ 3.304(f) (2002)).  This amendment addresses the type of 
evidence that may be considered relevant in corroborating the 
occurrence of a stressor in claims of service connection for 
PTSD resulting from personal assault.  Under 38 C.F.R. 
§ 3.304(f), if a PTSD claim is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to:  records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Evidence of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  38 C.F.R. § 3.304(f) (2002).  

In the veteran's case, service medical records include a 
September 1980 medical history report.  The veteran reported 
that she did not have frequent trouble sleeping, depression 
or excessive worry, or nervous trouble of any sort.  Upon 
examination, the veteran's psychiatric condition was normal.  
In a treatment note dated in November 1980, it was noted that 
a mental disorder needed to be ruled out.  The veteran 
reported that she had been acting strangely.  She was 
diagnosed with alcoholic intoxication.  In a screening 
evaluation, presumably prepared around June 1983, the veteran 
reported that her personality had not changed recently.  The 
veteran was not found to be depressed or to have a labile 
personality.  The veteran sought treatment for gynecological 
problems in December 1983 and January 1984.  In January 1984, 
the veteran was referred by her command to a mental status 
examination.  The examiner noted that the veteran's mental 
status was within normal limits.  A medical history report 
dated in January 1984 indicates that the veteran gave a 
history of recent weight changes, depression or excessive 
worry, and nervous trouble.  The examiner noted that the 
veteran had situational depression and worry at the time of 
the examination, but noted that the veteran's psychiatric 
condition was normal.  A February 1984 mental status 
examination indicates that the veteran had no mental disease 
or defect sufficient to warrant disposition through medical 
channels.

Service personnel records include a June 1982 court-martial 
order which indicates that the veteran was punished for 
acting with disrespect toward her superior commissioned 
officers in March 1982.  In June 1982, the veteran failed to 
appear at her appointed place of duty.  Her punishment 
included a reduction in grade.  In November 1982, the veteran 
was sent to Germany, where she stayed until April 1984.  
Service personnel records indicate that the veteran was not 
in formation on time in December 1983, and that in January 
1984, the veteran failed to appear on time at her appointed 
place of duty.  Her punishment included a reduction in rank, 
which was suspended for 120 days.  In February 1984, actions 
were taken to discharge the veteran from active duty for 
apathy, misconduct, a court-martial conviction, and two 
Article 15s.  It was noted that earlier rehabilitation 
attempts had included counseling.  The veteran's DD Form 214 
indicates that the veteran was discharged under honorable 
conditions for unsatisfactory performance.  Her awards 
included an Army Service Ribbon and an Overseas Service 
Ribbon.  

The veteran was afforded a VA examination in September 1986.  
The examiner found no evidence of a mental disorder.

VA treatment records dated in March 1988 indicate that the 
veteran reported that she had had a suicide attempt in 1983 
when she had tried to cut her wrist with a knife.  Anxiety 
and depression were noted in treatment records dated in 
December 1988.

VA treatment records dated in November 1989 indicates that 
the veteran gave a history of cutting her wrists in 1984.  
She was diagnosed with depressive neurosis with paranoid 
features of major affective disorder and with hysterical 
personality features, with a questionable borderline 
personality.  

VA treatment records dated in October 1990 indicate that the 
veteran had had a history of poor relationships with women 
since service.  She reported that she had been sexually 
assaulted during service, but did not want to disclose this 
to her treating VA physician.

VA treatment records dated in September 1997 indicate that 
the veteran was very hesitant to discuss her in-service 
sexual assault.  The examiner noted that the veteran 
presented symptoms that were consistent with PTSD.  The 
examiner noted that although some of the symptoms may have 
overlapped with the veteran's schizoaffective disorder, 
further evaluation needed to be done to rule out PTSD.

Also of record is a photograph of the veteran that appears to 
be taken from a periodical.  The photograph, which was 
received by VA in January 1998, indicates that the veteran 
was a member of two women's basketball teams.

VA treatment records dated in March 1998 indicate that the 
veteran was diagnosed with PTSD.  

VA treatment records dated in January 1999 indicate that the 
veteran was diagnosed with PTSD.  The veteran's treating 
physician indicated that the veteran's PTSD was related to 
her military experience and that it had manifested itself as 
behavioral and alcohol-related problems while she was in 
service.  

VA treatment records dated in November 1999 indicate that the 
veteran reported that she was sexually assaulted in service.  
She reported that she had made a suicide attempt while in 
service after this had occurred.  The veteran's treating VA 
physician indicated that the veteran's emotional distress and 
outrage were attributed to her being insubordinate or having 
substance abuse problems.  The physician found that while the 
veteran's primary psychiatric treatment had been for a 
schizoaffective disorder; she also had PTSD.  The physician 
indicated that these two disorders could exist simultaneously 
in the same person.  The treating physician felt that the 
veteran's substance abuse had been an attempt to self-
medicate her PTSD and schizoaffective disorder.  The 
veteran's treating physician reported that although the 
veteran's service medical records were devoid of evidence of 
the assault, alternative sources of credible evidence showing 
an in-service stressor should be considered.  The veteran was 
diagnosed with PTSD due to sexual assault while in the 
military.  

VA treatment records dated in September 2000 indicate that 
the veteran reported that she did not want the details of her 
sexual assault in her medical records because she felt that 
they were too embarrassing and humiliating.  The veteran 
reported that she was not able to cope with life after the 
assault and had started to drink heavily.  The veteran's 
treating VA physician found that the veteran met the criteria 
for PTSD under the DSM IV.  The examiner noted that there was 
no official account of the sexual assault in her service 
records, but suggested that this was not unusual in a 
situation of such a personal nature.  

The veteran, her sister, and her father testified at a 
January 2003 hearing.  She stated that after the assault, she 
began to drink heavily.  She stated that she did not have 
trouble with alcohol or drugs prior to her assault.  She 
reported that she had reported the assault to another 
remember of the basketball team, but did not know how to 
contact her.  She stated that after her discharge, she had 
burned everything she had that was associated with the Army.  
Her sister testified that she had seen a change in the 
veteran's personality a few years after her discharge from 
service.  The veteran's father testified that the veteran had 
become a different person after her discharge from service.   
He reported that the veteran attacked him a few months after 
her discharge from service.  

After reviewing the evidence of record, and granting the 
veteran the benefit of the doubt in the matter, the Board 
finds that the veteran's PTSD is likely related to a sexual 
assault that occurred in service.  

As stated above, in order to grant service connection, there 
must be competent medical evidence of both a current 
disability and of a relationship between that disability and 
service.  In the veteran's case, the evidence shows, as 
evidenced by the veteran's post-service treatment records, 
that the veteran's current psychiatric disability meets the 
diagnostic criteria for PTSD.  In fact, the veteran's 
treating VA physician specifically indicated that the 
veteran's disability met the requirements for a diagnosis of 
PTSD under the DSM IV.  However, the Board notes that the 
evidence of record also contains medical evidence that 
suggests that the veteran's does not have PTSD that is 
related to her period of active duty.  The September 1986 VA 
examiner indicated that the veteran's psychiatric condition 
was normal.  Nevertheless, the Board notes that that the 
record indicates that the veteran was diagnosed with PTSD 
several times after her discharge from active duty.  As such, 
the Board finds that the evidence is sufficient to support a 
finding of a current diagnosis of PTSD.

With regards to a verifiable in-service stressor event, the 
Board believes that the veteran has submitted evidence 
sufficient to verify that the alleged in-service sexual 
assault did occur.  As stated above, under the new provisions 
of 38 C.F.R. § 3.304(f), if a PTSD claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor event, including statements from 
family members and evidence of behavior changes.  In the 
veteran's case, the veteran claims that the assault occurred 
in late 1983 in Germany by some of her basketball teammates.  
Service personnel records confirm that the veteran was in 
Germany at the time of the sexual assault, and additional 
records indicate that the veteran was a member of a women's 
basketball team.  Although the veteran sought gynecological 
treatment in December 1983 and in January 1984, the Board 
notes that the veteran had also received treatment for 
gynecological problems prior to the assault.  The veteran's 
service personnel records also reflect that she exhibited a 
number of behavioral problems and had received several 
disciplinary actions while on active duty.  However, it also 
appears that the veteran did have disciplinary problems prior 
to the sexual assault.  Nevertheless, although it is 
difficult to determine a worsening of behavior following the 
sexual assault solely from the veteran's service personnel 
records, it is important to note that the veteran apparently 
had few disciplinary problems from June 1982 until after the 
sexual assault had occurred in late 1983.  The Board notes 
that the service personnel records indicate that from 
December 1983 to February 1984, the veteran was reprimanded 
several times for various violations.  Further corroborating 
the veteran's contentions that a sexual assault had occurred 
in late 1983 are the veteran's service medical records which 
indicate that in January 1984, the veteran complained of 
weight changes, depression, and nervous trouble and was 
diagnosed situational depression and worry.  Additional 
corroboration of the veteran's stressor event comes from the 
testimony from the veteran's family members who stated that 
the veteran's personality had changed after her sexual 
assault.  In fact, the veteran's father indicated that the 
veteran had physically attacked him within a few months after 
her separation from service.  

At this point, it should be pointed out that corroboration of 
every detail of the assault is not necessary.  See Suozzi v. 
Brown, 10 Vet. App. 307 (1997); Pentecost v. Principi, 16 
Vet. App. 124 (2002).  Nevertheless, the Board finds that the 
evidence, taken as a whole, tends to corroborate the 
veteran's stressor event.  Evidence of changes in behavior at 
about the time of the assault, such as exist in this case, is 
the type of evidence sufficient to corroborate the veteran's 
account of what happened.

Additionally, the claims file contains competent medical 
evidence that indicates that the veteran's current PTSD is 
related to the stressful event she experienced in service.  
The veteran's VA treating physician had indicated several 
times that the veteran had PTSD that was related to an in-
service sexual assault.  In this regard, the Board points out 
that the VA physician had treated the veteran for a number of 
years, and was familiar with her case.  Additionally, he 
specifically pointed out that a lack of contemporaneous 
corroborating evidence in the service records was not unusual 
in personal assault-type cases.  The sufficiency of the 
stressor events and the diagnosis are medical determinations 
that the Board must rely on medical practitioners to make.  
Although it is unclear whether the VA examiner was able to 
review the evidence that further corroborated the veteran's 
in-service stressor, such inaccuracies do not undermine the 
examiner's conclusion in this case, especially because there 
is no competent opinion evidence to contradict the opinion of 
the VA examiner.  

Therefore, in reviewing all of the evidence of record, 
including the veteran's service personnel records, the 
testimony of the veteran and her family, and her post-
separation medical records, the Board finds that the evidence 
regarding a nexus to military service is consequently in 
relative equipoise.  With resolution of doubt in the 
veteran's favor, it may be concluded that the veteran's PTSD 
is likely attributable to her active military service.  
Therefore, the veteran's claim of service connection for PTSD 
is granted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)) has been enacted during the 
pendency of this appeal.  The Act has clarified VA's duty to 
assist claimants in developing evidence pertinent to their 
claims and eliminated the previous requirement that a claim 
be well grounded before VA's duty to assist arises.  
Additionally, certain notification requirements have been set 
out by the new law.  Nevertheless, given that the Board's 
decision amounts to a grant of the benefit sought by the 
veteran on appeal, the Board finds that further action to 
comply with these new requirements is not necessary.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426,430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).


ORDER

Service connection for PTSD is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

